 

Exhibit 10.1

AMENDMENT

OF THE

THIRD AMENDED AND RESTATED

WESTWOOD HOLDINGS GROUP, INC.

STOCK INCENTIVE PLAN

The Third Amended and Restated Westwood Holdings Group, Inc. Stock Incentive
Plan (the “Plan”) is hereby amended in the following respects, effective as of
July 22, 2010.

 

  1. The last two sentences of Section 9.2 of the Plan are deleted in their
entirety.

 

  2. The following new sentences are added at the end of Section 9.2 of the
Plan:

“The Committee may provide that no dividends or dividend equivalents will be
paid or accrued with respect to outstanding shares of Restricted Stock. If the
Committee determines that dividends will be payable with respect to shares of
Restricted Stock, then, unless the Committee determines otherwise, and subject
to such claw back or other conditions as the Committee may impose, the dividends
will be payable currently to the holder of such Restricted Stock. If the
Committee determines that dividends on shares of Restricted Stock will be
subject to vesting conditions (e.g., to the vesting conditions applicable to the
corresponding shares of Restricted Stock), then such dividends will be forfeited
if and to the extent such vesting conditions are not satisfied. If the Committee
determines that dividends with respect to Restricted Stock will be paid in the
form of additional shares of Restricted Stock, then the Committee may, in its
sole discretion, cause the Company to register in the name of a Participant a
stock certificate representing such shares of Restricted Stock issued as a
dividend, and may cause the Company to hold such certificate in custody for the
Participant’s account subject to the applicable vesting and other terms and
conditions. Upon a forfeiture of any shares of Restricted Stock (including,
without limitation, shares of Restricted Stock issued as dividends), such
forfeited shares of Restricted Stock shall be transferred to the Company without
further action by the Participant.”

This amendment has been adopted by the Board of Directors of Westwood Holdings,
Group, Inc. on the date first above written.